UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOWADO AUDIO CO. LTD. and AIWA
 CO., LTD.,
               Plaintiffs                                              ORDER

               -against-                                         20 Misc. 52 (PGG)

 AIWA CORPORATION,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Aiwa Corporation is the defendant in the underlying action of Towado Audio Co.

Ltd. and Aiwa Co., Ltd. v. Aiwa Corporation, No. 18 Civ. 4397 (N.D. Ill.). On January 28,

2020, Aiwa Corporation moved this Court on January 28, 2020 for an order (a) compelling non-

party Iconix Brand Group, Inc. (“Iconix”) to comply with the subpoena issued to it by Aiwa by

responding to all document requests therein within fourteen days of the entry of the Court’s

Order; (b) for an award of its attorneys’ fees and costs incurred in bringing this motion; and (c)

for such other and further relief as the Court may deem just and proper. (Dkt. No. 1)

               It is hereby ORDERED that Iconix shall file a response with this Court to Aiwa

Corporation’s motion by February 20, 2020. Aiwa Corporation is directed to serve Iconix with

this Order, its original motion, and supporting papers by overnight mail by February 7, 2020,

and to file an affidavit of service with this Court.

Dated: New York, New York
       February 5, 2020
